Citation Nr: 0612153	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-12 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for a skin disability, claimed as due to 
medication for hypertension prescribed by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1975.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a May 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for angioedema of the lips and face.  The veteran perfected a 
timely appeal to that decision.  

On June 3, 2004, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, at 
the Central Office (CO) in Washington, D.C.  A transcript of 
that hearing is of record.  

In October 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, which included conducting a VA compensation 
examination, a supplemental statement of the case (SSOC) was 
issued in November 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The competent evidence of record shows that the veteran 
did not suffer an additional disability in the form of a skin 
condition, diagnosed as angioedema of the face and lips, 
which is proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment.  



CONCLUSION OF LAW

The criteria for an award of compensation benefits for a skin 
condition, diagnosed as angioedema of the face and lips, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  While the 
notice provided to the veteran in October 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in November 
2004.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

      As an initial matter, the Court observes.  With respect 
to the VCAA notice requirements, both 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159 provide that, once a complete or 
substantially complete application has been received, VA must 
notify the claimant of any information and medical or lay 
evidence that is necessary to "substantiate the claim."  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection consists 
of five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability; further, that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) and Hartman v. Nicholson, No. 
02-1506 (U.S. Vet. App. March 3, 2006).  However, in this 
case, although for compensation under 38 U.S.C.A. § 1151, 
since compensation is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in October 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  




II.  Factual Background.

VA treatment records, dated from December 1995 to September 
1999, show that the veteran received hospitalization, 
clinical evaluation, and treatment for several disabilities, 
including a nephrotic disorder, hepatitis C, and a foot 
disorder.  During a clinical visit in October 1997, the 
veteran complained of swelling in the ankles; examination of 
the ankles revealed swollen, mottled looking lower legs, with 
dry cracked skin.  The veteran was given instruction on skin 
care.  The records indicate that the veteran was admitted to 
a VA hospital on May 25, 1999; he presented to the emergency 
room with a nail puncture wound to his left foot one week 
prior to admission.  It was noted that he initially came to 
the emergency room on May 17, 1999, after stepping on a nail 
which penetrated his tennis shoe and injured his left foot on 
the "palmar" surface.  He was evaluated in the emergency 
room and given a tetanus shot and a three day supply of 
Augmentin.  On May 25th, the veteran indicated that his foot 
did not improve after the trial of antibiotics, and he 
complained of pain and difficulty walking on his left foot.  
He also complained of swelling of the foot.  His medications 
included Lisinopril.  No known drug allergies were reported.  
A physical examination was negative for any skin condition, 
including of the face or lips.  The veteran was diagnosed 
with cellulitis of the left foot.  

In June 1999, the veteran was referred to the health 
maintenance section of the domiciliary for supportive care 
due to his osteomyelitis.  A nursing note, dated June 29, 
1999, indicated that swelling was observed on the right side 
of the veteran's face when he was awakened that morning; he 
indicated that he experienced swelling in his throat and his 
face.  The veteran stated that the swelling may have started 
several days ago.  He denied any dental pain.  He also 
reported that his tongue was swollen.  On June 30, 1999, the 
veteran denied any new medications; he noted that he had been 
prescribed hydrocodone 5 mg/acetamino 500 mg for pain.  There 
was no significant decrease in the swelling of his lips or 
buccal area.  The assessment was angioneurotic edema, 
etiology unknown.  Another treatment note, dated June 30, 
1999, indicated that there was minimal swelling of the face 
and lips.  The veteran indicated that he had no swelling or 
soreness of the tongue or throat.  He indicated that the 
doctor had discontinued Lisinopril today.  On July 2, 1999, 
the veteran was seen on regular activities in day room and 
about the ward of the hospital.  He reported that he was 
continuing his medications as instructed and had no questions 
or concerns.  There was minimal swelling noted to lips or to 
face.  It was noted that they would continue to monitor the 
veteran's vital signs while off Lisinopril.  A VA progress 
note, dated July 8, 1999, reported an assessment of 
angioedema; it was noted that the condition resolved since 
Lisinopril was discontinued and the veteran was on a short 
course of Prednisone.  

VA outpatient treatment reports, dated from 2000 to 2005, 
show that the veteran continued to receive clinical 
evaluation and treatment for several disabilities, including 
a skin condition.  These records indicate that the veteran 
was allergic to Lisinopril.  During a clinical visit in March 
2001, it was noted that the veteran had been on Felodipine 
for 2 to 3 years.  The assessment was rash on face of 
undetermined etiology.  When seen in August 2001, the veteran 
complained of small bumps around my neck, head and upper back 
that has been there for two years "ever since I came up with 
an allergic reaction to the Lisinopril." During a clinical 
visit in September 2001, the veteran complained of a rash on 
his face, back, neck, and chest; it was noted that the 
veteran was allergic to Lisinopril.  In an addendum to the 
above note, it was reported that the veteran had had flares 
of acneiform rash on his face and chest; he was advised to 
resume Erythromycin gel.  During a clinical visit in April 
2002 he was given an assessment of asteatotic eczema vs. 
atopic dermatitis. The records continued to note that the 
veteran is allergic to Lisinopril.  

Received in December 2003 were private treatment reports, 
dated from February 1996 to March 2003, reflecting treatment 
for several unrelated disabilities.  

At his personal hearing in June 2004, the veteran testified 
that he was given the Lisinopril on June 29, 1999 while 
hospitalized at the VA hospital in Dallas, Texas; he 
indicated that he suffered an allergic reaction to 
Lisinopril, which caused him to develop a skin condition.  
The veteran reported that he has been unable to get rid of 
that skin condition.  The veteran indicated that he did not 
develop an immediate reaction to the medication when it was 
initially prescribed; rather, several days after taking it, 
he woke up with a swollen face and bumps everywhere.  The 
veteran stated that the VA doctors took him off the 
Lisinopril, and the swelling eventually went down.  The 
veteran indicated that the only swelling he currently 
experienced was in his legs, which was associated with his 
hepatitis C.  

In October 2005, the veteran's claims folder was referred to 
a VA examiner for evaluation of any skin disease, and to 
determine the relationship, if any, between such skin disease 
and the veteran's treatment at the VA hospital in 1999 with 
Lisinopril.  The examiner noted that the veteran had two 
periods of hospitalizations in 1999 at the Dallas VA 
hospital.  The veteran was hospitalized in March 1999, for 
complaints of swelling in his lower extremity; he reported a 
history of nephritic syndrome; he was also complaining of 
shortness of breath on exertion of three weeks duration, and 
he was on interferon therapy for chronic hepatitis C.  Among 
the medications which the veteran was reportedly taking was 
Lisinopril.  The examination, at that time, revealed no 
finding of angioedema or skin rashes of any kind.  The 
veteran was readmitted to the VA hospital in May 1999, for 
evaluation of an infected foot.  He was treated with Levaquin 
antibiotic and he improved significantly with only a small 
amount of drainage persisting.  He was on several 
medications, including Lisinopril; again, there was no motion 
of a skin rash.  A treatment report from a dermatology 
clinic, dated in April 2002, noted a long history of dry 
itching skin, but no history of asthma and allergies.  
Examination revealed mild dryness of the skin on the back and 
bilateral antecubital fossas.  The pertinent diagnosis was 
mild xerosis for which he was given a prescription for 
Eucerin lotion and Atarax.  The examiner noted that the 
veteran had a physical examination in July 2005, at which 
time it was noted that the skin of the entire body was 
completely normal; no visible rashes were present.  There was 
no acne or chloracne.  

The examiner stated, after an extensive review of the claims 
folder, including all available information, it was his 
opinion that the veteran most likely never had a Lisinopril 
allergic reaction.  He noted that the veteran was already 
apparently taking Lisinopril when he entered the hospital in 
March 1999, although he stated on personal appearance that it 
was started while he was in the hospital.  The examiner 
further noted that the veteran was still taking Lisinopril 
during the second period of hospitalization in May 1999 until 
June 9, 1999.  There was no mention in the record of the 
veteran complaining of any skin rash, and there was no 
documentation regarding any skin rash.  He had had two 
dermatological appointments and on both of those 
appointments, the diagnosis was xerosis of the skin of the 
back and antecubital fossas, which is simply dryness and 
roughness of the skin.  The examiner explained that 
Lisinopril has been reported rarely to cause some angioedema 
of the face, lips, and tongue, but he found no documentation 
that the veteran ever was diagnosed as having angioedema of 
the face and lips.  The examiner further noted that 
Lisinopril was prescribed because the veteran was found to 
have an elevated blood pressure on that first 1999 admission, 
and certainly there was no evidence of carelessness, or 
negligent fault of the physicians of the Dallas VA hospital.  


III.  Legal Analysis.

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable. VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 
(1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  38 C.F.R. § 3.361(c), (d) (2005) (effective 
September 2, 2004).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2005) (effective September 2, 2004).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for a skin condition, 
including angioedema of the face and lips.  

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a skin condition, which 
he claims resulted from the use of Lisinopril, which he was 
prescribed by the VAMC in Dallas, Texas, in 1999 for 
treatment of elevated blood pressure.  

With regard to angioedema of the face and lips, as set forth 
above, VA law and regulation require that the evidence show 
that such additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

In this case, the probative evidence of record does not 
establish that the veteran's has angioneurotic edema of the 
face and lips.  The evidence shows that angioneurotic edema 
began in June 1999 and resolved in July 1999, and swelling of 
the face and lips has not been shown since that time.  
Moreover, there is no evidence that angioedema of the face 
and lips was caused by VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the treatment.  Additionally, 
the record contains no indication, nor does the veteran 
contend, that the proximate cause of his disabilities was an 
event not reasonably foreseeable.  Significantly, in his 
October 2005 opinion, a VA examiner noted that Lisinopril has 
been reported rarely to cause some angioedema of the face, 
lips, and tongue.  It is noteworthy, that the veteran's 
angioedema was treated with a course of Prednisone and 
resolved, indicating an acute and transitory reaction rather 
that a chronic disability.  

The evidence shows that, as observed by the VA examiner in 
2005, the veteran was taking Lisinopril when he entered the 
hospital on May 25, 1999.  The examiner opined that the 
veteran most likely never had a Lisinopril allergic reaction.  
In any event, the VA examiner concluded that the record 
contained no indication that medical treatment provided by VA 
involved careless, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable or that such treatment 
resulted in angioneurotic edema or any other skin condition 
shown in the record. 

The Board assigns great probative value and weight to the 
above medical opinion.  The opinion is conclusive and the 
examiner provided a rationale for his opinion.  The opinion 
was based on a review of his records.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The examiner also directly 
addressed the veteran's contentions and provided references 
to the medical evidence of record.  Finally, the Board notes 
that there is no other medical evidence of record which 
contradicts the above opinion or otherwise indicates that the 
veteran's claimed skin condition was caused by VA medical 
treatment, including carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the treatment or an event not 
reasonably foreseeable.  

In fact, the only contrary opinion of record is that of the 
veteran.  While the Board has considered his assertions, they 
do not outweigh the medical evidence of record.  As the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the criteria 
for entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a skin condition, including angioedema of 
the face and lips, have not been met.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




	CONTINUED ON NEXT PAGE



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a skin condition, 
including angioedema of the face and lips, while at a VA 
medical facility in 1999 is denied.  



	                        
____________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


